Case 6:19-cr-00113-PGB-EJK Document 56 Filed 01/30/20 Page 1 of 2 PageID 272




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

  UNITED STATES OF AMERICA

  v.                                                 Case No. 6:19-cr-113-Orl-40EJK
                                                          (Forfeiture)

  ERIC BALES

                        FINAL JUDGMENT OF FORFEITURE

         THIS CAUSE comes before the Court upon the United States’ Motion for a

  Final Judgment of Forfeiture, Doc. 55, pursuant to 21 U.S.C. § 853(n)(7) and

  Rule 32.2(c)(2) of the Federal Rules of Criminal Procedure, for the iPhone 8,

  serial number F4GvJG727JC6C.

         On October 15, 2019, the Court entered a Preliminary Order of Forfeiture

  for the cellphone, pursuant to 18 U.S.C. §§ 2253 and 2428. Doc. 43.

         The Court finds that in accordance with 21 U.S.C. § 853(n) and Rule

  32.2(b)(6)(C), the United States published notice of the forfeiture and of its intent

  to dispose of the cellphone on the official government website,

  www.forfeiture.gov, from October 17, 2019 through November 15, 2019. Doc.

  50. The publication gave notice to all third parties with a legal interest in the

  cellphone to file with the Office of the Clerk, United States District Court, Middle

  District of Florida, 401 W. Central Blvd., Suite 1200, Orlando, Florida 32801-

  0120, a petition to adjudicate their interests within 60 days of the first date of

  publication. No third party is known by the United States to have an interest in

  the cellphone. No third party has filed a petition or claimed an interest in the
Case 6:19-cr-00113-PGB-EJK Document 56 Filed 01/30/20 Page 2 of 2 PageID 273




  cellphone, and the time for filing such petition has expired.

         Accordingly, it is hereby:

         ORDERED, ADJUDGED, and DECREED that for good cause shown, the

  United States’ motion is GRANTED.

         It is FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7) and

  Federal Rule of Criminal Procedure 32.2(c)(2), all right, title and interest in the

  cellphone is CONDEMNED and FORFEITED to the United States for disposition

  according to law.

         Clear title to the cellphone is now vested in the United States of America.

         DONE and ORDERED in Orlando, Florida, on January 30, 2020.




  Copies furnished to:

  Counsel of Record




                                            2
